Title: Abigail Adams to Charles Adams, 5 February 1797
From: Adams, Abigail
To: Adams, Charles


          
            My Dear Son
            Quincy Febry 5 1797
          
          I received Your kind congratulatory Letter upon the new year. accept My thank for the filial regard and affection with which they are expresst. it is the will of Providene to place me in a very conspicious station. it shall be my endeavour so to conduct in it, as to excite neither envy ill will or Jealousy. as shakspear expresses it, I would bear my Honours meekly fully sensible that
          
            “High Stations tumult, but not Bliss creat
            None think the Great unhappy but the Great”
          
          I can say with the Royall Singer
          
            “Still has My Life New wonders Seen
            Repeated every Year
            
            Behold my Days that yet remain,
            I trust them to thy care”
          
          However wise able and discreet the Government may be conducted, the present pilot must not expect to have all Hands and Hearts united in his Support, as his predecessor has had I hope however he will be ably supported, and if he does not receive so large a portion of praise, that he will escape its attendent Envy calumny and abuse, in an equal Ratio.
          I consider the vice Pressidency as a concilitary union of the States, and on that account a fortunate event. I have always entertaind a Friendship for Mr Jefferson from a personal knowledge & long acquaintance with him. tho I cannot altogether accord with him in Politicks I believe him to be a Man of strickt honour, firm in his Friendships and of real integrity of Heart, in his judgment not so Mature as some Men, but incapable of Doing a real injury to his Country, knowing it to be so, and that is more than I can say nor will he sacrifice its interests from any pecuniary Motive. When placed at the Head of the Senate, I will venture to say he will verify the opinion I have always formd of him, for I have never sufferd calumny and abuse to hide those good qualities from my view. the most reprehensible part of his conduct, was countanancing that Freaneu when he was continually libelling the Government. there is a Character in your state who with all his pretentions to Friendship, took a very ungenerous part in the late Election. tho he thought to conceal himself under that Mask, the covering has been Seen through, and his real views and Motives discoverd. he may have superiour talents to Jefferson, but he has not half his disinterested Friendship— the Gentleman I mean was not a Canditate for either office. he is one however upon whom I placed my Eye very early, nor do I mean to withdraw it whilst I am an observer. “beware of that Spair Cassius” this is between ourselves.—
          That we are in a very critical State with France every one must be sensible. their insults to our Government & their depredations upon our commerce ought not to be endured but upon the Principle that it is better to bear wrong than Do wrong. Their late victories in Italy will give a new Spur to insolence. by their own account it was so dear a purchase that I question whether ultimately it will contribute to their prosperity. every new desolation ought to excite our Vigilence & put us upon prepareing for defence, whilst we cautiously avoid every cause of offence
          
          I have not yet made any arrangments for going to Philadelphia. I waited untill the Declaration is made and untill Something is Done by the House of Reps. the united states ought to have a House for their chief Majestrate furnished. I know not what will be Done.—
        